Order entered December 8, 2016




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-16-01078-CV

        IN RE CTMI, LLC, MARK BOOZER, AND JERROD RAYMOND, Relators


                  Original Proceeding from the 134th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-16-05360

                                             ORDER
        In accordance with the Court’s opinion issued this date, the petition for writ of mandamus

is conditionally GRANTED. The Court ORDERS the trial judge, the Honorable Dale Tillery,

Judge of the 134th Judicial District Court, to vacate his August 26, 2016 order denying relators’

plea in abatement and to enter an order granting the plea in abatement. Should the trial judge fail

to comply with this order, the writ will issue. The Court ORDERS the trial judge to file with

this Court, within thirty (30) days of the date of this order, a certified copy of its order issued in

compliance with this order.      We ORDER that relators recover their costs of this original

proceeding from real parties in interest. We lift the stay imposed by this Court on September 14,

2016.



                                                        /s/   LANA MYERS
                                                              JUSTICE